Action to recover damages for personal injuries suffered by the infant plaintiff and by his father for medical expenses and loss of services. The injuries were alleged to have been sustained when defendant’s automobile struck the infant plaintiff at a time when he was on roller skates. Plaintiffs appeal from the judgment entered on a verdict in favor of defendant. Judgment reversed on the law and a new trial granted, with costs to appellants to abide the event. In our opinion, *955it was prejudicial error for defendant’s counsel to remark during defendant’s cross-examination that defendant had been exonerated by the Motor Vehicle Bureau. (Tryon v. Willbank, 234 App. Div. 335.) Nolan, P. J., Johnston, Adel, Wenzel and Schmidt, JJ., concur.